DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejection provided above. Specifically the examiner has provided the Verhaeghe and Threlkeld references to teach the currently amended claim limitations.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitkus (US 7146294) in view of Verhaeghe (US 20130008324).
Regarding claim 1, Waitkus discloses an apparatus (Fig. 1, 6) for baling materials comprising: a stationary baler (100) for baling recyclable materials; a scale (108 measures weight) with digital signal output (output to the computational device 110); a processor (110) operably connected (Col. 4 line 61- 62) to said scale; an input device (Col. 5 line 49-54: keypad)  operably connected to said processor; and a label printer (Col. 6 line 28-39: printer 112) operably connected to said processor; and a control panel (interprets that this is a housing of 110) affixed to the baler (col. 5 line 31).  

Although Waitkus discloses a weight sensor (108) that determines the weight of the bale and connected to (Col. 4 line 50-62) the processor (110), Waitkus fails to disclose wherein the processor is programmed to notify the operator if the scale signal is outside of a predetermined range.
Verhaeghe teaches a baler comprising a control system (Title) that comprises a data processor that receives input signals from a bale weighing mechanism. The data processor also receives a signal indicative of the prevailing intake duct capacity as described above. The data processor is thus capable of determining if the measured bale weight deviates from the desired bale weight by more than a preset factor. When this occurs, the data processor signals to the operator that the bale weight is not within the limits of acceptability and recommends to the operator an action to correct the situation. [0049]

Regarding claim 5, modified Waitkus teaches the apparatus of Claim 1, wherein the processor (110) is configured to transfer data to a database (Col. 6 line 55: their own recording device 112).  
Regarding claim 6, modified Waitkus teaches the apparatus of Claim 5, wherein the database is remote (Col. 6 line 52-65: recyler’s office is removed from the baler) from the baler.  
Regarding claim 8, modified Waitkus teaches the apparatus of Claim 1, further comprising a display screen (Col. 6 line 28: monitor).  
Regarding claim 22, modified Waitkus teaches the apparatus of Claim 1, wherein the stationary baler is arranged to compress a recyclable material (Col. 1 line 38-41) into a bale using a piston (106).  

Claim 2, 4, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitkus (US 7146294) in view of Verhaeghe (US 20130008324) as applied to claim 1 above, and further in view of Whitman (US 20170008671).
Regarding claim 2, modified Waitkus teaches the apparatus of Claim 1. Waitkus, however, fails to teach at least one digital camera, wherein the digital camera is operably connected to the processor.

Since the references are concerned with tracking a recycled material using a label, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the apparatus of Waitkus with a digital camera to store and retrieve visual information of each recycled material as taught by Whitman.
Regarding claim 4, modified Waitkus teaches the apparatus of Claim 1. Although Waitkus discloses a printer configured to dispense a label (Col. 6 line 28-39: printer prints label), Waitkus fails to teach wherein the printer is configured to dispense a radio frequency identification tag.  
Whitman teaches a system for managing, tracking recyclable materials [0003] from a baler [0165] comprising: labeler [0104] that is configured to place label, wherein the label comprises one of a radio frequency identification tag, a barcode, and a QR code [0104].
Since the references are concerned with tracking the recycled material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the label of Waitkus to comprise a radio frequency identification tag in order to utilize a known technique of tracking a material as taught by Whitman.
Regarding claim 19, modified Waitkus teaches the apparatus of Claim 1. Although Waitkus discloses a printer configured to dispense a label (Col. 6 line 28-39: printer prints label), Waitkus fails to teach wherein the label printer is arranged to print a label comprising data indicating the weight of a bale and the type of recyclable material in a bale.  

Since the references are concerned with tracking the recycled material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the label of Waitkus to comprise data indicating the weight of a recycled material and the type of recyclable material in a bale in order to effectively track information of the recycled material as taught by Whitman
Regarding claim 20, modified Waitkus teaches the apparatus of Claim 19. Although Waitkus discloses a printer configured to dispense a label (Col. 6 line 28-39: printer prints label), Waitkus fails to teach wherein the label comprises a barcode or QR code.  
Whitman teaches a system for managing, tracking recyclable materials [0003] from a baler [0165] comprising: labeler [0104] that is configured to place label, wherein the label comprises one of a radio frequency identification tag, a barcode, and a QR code [0104].
Since the references are concerned with tracking the recycled material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the label of Waitkus to comprise a barcode or a QR code in order to utilize a known technique of tracking a material as taught by Whitman.
Regarding claim 21, modified Waitkus teaches the apparatus of Claim 19. Although Waitkus discloses a printer configured to dispense a label (Col. 6 line 28-39: printer prints label), Waitkus fails to teach wherein the label comprises an image of the completed bale.  

Since the references are concerned with tracking the recycled material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the label of Waitkus to store an image of the recycled material [0054] as taught by Whitman in order to visually compare the condition of the recycled material at a different time.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waitkus (US 7146294) in view of Threlkeld (US 20100299097).
Regarding claim 23, Waitkus discloses an apparatus (Fig. 1, 6) for baling materials comprising: a stationary baler (100) for baling recyclable materials; a scale (108 measures weight) with digital signal output (output to the computational device 110); a processor (110) operably connected (Col. 4 line 61- 62) to said scale; an input device (Col. 5 line 49-54: keypad)  operably connected to said processor; and a label printer (Col. 6 line 28-39: printer 112) operably connected to said processor; and a control panel (interprets that this is a housing of 110) affixed to the baler (col. 5 line 31).  
	Although Waitkus discloses that the control panel (interprets that this is a housing of 110) and the printer (112) may be directed connected by a wire and may be a single unit (Col. 6 line 24-27), Waitkus is silent to the label printer atop the control panel.  It would have been an obvious matter of design choice to place the printer atop, below, next to, or near the control panel, since applicant has not disclosed that specific placement of label printer solves any stated 
Waitkus fails to disclose wherein the processor is configured to record a time at which a completed bale is formed.
Threlkeld teaches a baler (32) comprising a processor configured to record a time at which a completed bale is formed. ([0039] operational information including current time is entered i.e. recorded (time stamp data 11). baling commencement and completion indicator 36 informs the local server when each bale 33 begins forming and when it 33 is finally completed. Using the information from the commencement and completion indicator 36 the local server 14 merges all data that was recorded during the formation of each bale 33. Also see [0040]) 
Since both references are concerned with how many bales made within a particular timeframe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Waitkus to record a time at which a completed bale is formed as taught by Threlkeld in order to provide accurate and equitable traceability ([0046], Threlkeld).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725